


STRATEGIC PARTNERSHIP AGREEMENT




This Strategic Partnership ("Agreement") is entered into this 17th day of
October 2016 (the "Effective Date"), by and between GroGenesis, Inc., a
corporation incorporated in Nevada, USA, having an address at 101 S. Reid
Street, Suite 307, Sioux Falls, SD 57103, ("GroGenesis"), Eco Squared Solutions,
Inc., a corporation incorporated in Nevada, USA, having an address at 3311 La
Costa Avenue, Carlsbad, CA 92009, (“ESSI”) and Eco Water Solutions, Inc., a
corporation incorporated in Nevada, USA, having an address at 6607 S. Baymont
Street, Spokane, WA 99224, (“EWSI”), and together with GroGenesis, the "Parties"
and each a "Party".




Whereas, GroGenesis is a producer of natural plant health enhancement
technologies;




Whereas, ESSI is the exclusive owner of the PCT System for Separating
Contaminants from Water (the “PCT System”);




Whereas, EWSI is the exclusive licensee to market, sell, use, rent and/or lease
the PCT System to end users; and




Whereas, GroGenesis wishes to collaborate and set forth the terms of such
collaboration with ESSI and EWSI regarding the joint control, management and
marketing by the Parties of the PCT System on a worldwide basis (the
"Territory").




NOW THEREFORE the Parties hereby agree as follows:




1.

PURPOSE AND OBJECT OF THE STRATEGIC PARTNERSHIP




1.1.

The Parties agree to form a Strategic Partnership ("SP"), subject to the terms
and conditions of this Agreement, as follows and with the following
responsibilities for each Party:




1.1.1.

The “SP” shall be formed through a newly formed South Dakota corporation named
“American Water Sanitation, LLC”.  The formation costs and tax returns shall be
borne by the SP.  Other ongoing accounting costs of the SP shall be the
responsibility of GroGenesis, as described in Section 2.8.




1.1.2.

The purpose of the SP is to pool the respective resources of each Party in order
to offer, through sale or other commercially acceptable means, the PCT System to
certain clients of GroGenesis (“End Users”).  Furthermore, the purpose is to
provide the services necessary to install the PCT System and technologies
through the use of the PCT System (the “Services”) in three applications,
including (i) water sanitation and remediation for contaminated bodies of water,
(ii) water sanitation and remediation for bodies of water that irrigate and
hydrate livestock and (iii) water sanitation and remediation for bodies of water
that provide clean water for human consumption.




1.1.3.

The objective of the SP is to fulfill its intended purpose at a mutually
agreeable profit margin in order to grow the sales, and Services of the PCT
System in the Territory and separately from each Party’s other independent
business interests not related to SP’s activities to End Users.




1.2.

Nothing in this Agreement shall be considered as a limitation of the powers or
rights of any of the Parties to carry on its independent business for its sole
benefit in addition to the SP.











1




--------------------------------------------------------------------------------




2.

UNDERTAKING OF THE PARTIES; FINANCING & PARTICIPATION SHARES & ROLES




2.1.

GroGenesis shall manage the framework for management expertise, marketing and
distribution for the PCT System and shall provide a sales and marketing plan
outlining expected unit volume in the Territory.  Until agreed otherwise,
GroGenesis shall incur all costs related to the establishment and set-up costs
associated therewith.




2.2.

ESSI shall manage the framework for production and manufacturing technology for
the PCT System and shall provide the initial PCT Systems and develop plans to
provide the number of PCT Systems on an as-needed basis.  Until agreed
otherwise, ESSI shall incur all costs related to the establishment and set-up
costs associated therewith, except that ESSI shall be paid a minimum of 50% of
ESSI’s manufacturing costs upon any order of the PCT System and 50% upon
shipment.  Such payments shall be made through the SP and be facilitated by the
SP’s requirement that any End Users have payment terms similar or no more
favorable to any End User in order to defray the need for any loans or
investments by any of the Parties into the SP.




2.3.

EWSI shall provide and manage the framework for establishing a network of
sub-licensees, sub-dealers or sub-distributors.  Until agreed otherwise, EWSI
shall incur all costs related to the establishment and set-up costs associated
therewith.




2.4.

A Work Plan (as defined below) shall be established between the Parties that
more fully outlines the responsibilities under this Section 2 and shall be
attached as Exhibit A.




2.5.

With exception to the cost of manufacturing and cost of services associated with
the manufacturing, installation and maintenance for any sale, lease, rental or
any other operational, field testing and/or commercial services provided to End
Users of the PCT System that shall be borne by the SP, each Party shall each
bear their own respective costs associated with the performance of their
respective duties under the SP.




2.6.

The ownership structure of the SP shall be allocated as to 51% to GroGenesis and
24.5% to ESSI and 24.5% to EWSI.




2.7.

The net profits of the SP, as defined as operating income less any applicable
taxes owed by the SP, shall be allocated as to 50% to GroGenesis and as to 50%
to EWSI.  EWSI and ESSI shall divide EWSI profits pursuant to the controlling
terms as specified in their separate exclusive license agreement.




2.8.

The operations, management and accounting functions of the SP shall be governed
by GroGenesis with respect to marketing and distribution and by ESSI and EWSI
with respect to the requisite technical support, maintenance and repair protocol
and procedures, and the necessary trained personnel to effectuate all requisite
policies, procedures and protocols needed in the regular course of business and
marketing of the PCT System.  ESSI and EWSI understand that GroGenesis is a U.S.
Public Company and is registered under the Securities Acts of 1933 and 1934 (the
“Securities Acts”) and that GroGenesis must comply with specific auditing
standards for its public reporting.  As such GroGenesis will be required to
manage and oversee the finances and accounting of the SP in order to properly
maintain its books and records under the Securities Acts.




2.9.

The board of the SP shall consist of five (5) directors, with three (3) chosen
by GroGenesis and one (1) chosen by ESSI and one (1) chosen by EWSI (the “Board
of Directors”).











2




--------------------------------------------------------------------------------




2.10.

In addition, if required for SP in the Territory, each Party shall have the
option to invest additional sums into the SP (the "Initial Funding").  The terms
of such Funding shall be negotiated in good faith and shall be mutually agreed
by all Parties at such time of any Funding.  Any additional fundings beyond the
Initial Funding shall be agreed by the Parties in the Work Plan (as defined
below).




2.11.

All Parties shall comply with all applicable laws within their respective roles
and within the Territory at all times.




3.

WORK PLAN




3.1.

The definitive work plan, setting forth in detail the respective tasks for which
each of the Parties is responsible for under the SP together with a time
schedule for the completion of such tasks (hereinafter referred to as the "Work
Plan") will be agreed upon in writing by the Parties and shall be attached to
this Agreement as Exhibit A, within no later than 60 days following the
Effective Date.  Any change to the Work Plan shall be approved in advance by the
Steering Committee (as defined below).




3.2.

Each Party shall exert its reasonable commercial efforts to carry out its
respective tasks in a timely and professional manner in accordance with the Work
Plan.




3.3.

Notwithstanding anything to the contrary that may be inferred by any provision
of this Agreement, no Party shall have the authority or right, nor shall any
Party hold itself out as having the authority or right to assume, create or
undertake any obligation of any kind whatsoever, expressed or implied, on behalf
or in the name of any other Party unless otherwise agreed by the Parties in
writing, and as set forth in this Agreement.




4.

STEERING COMMITTEE




4.1.

The Parties shall set up a steering committee for the management of the SP,
which shall also serve as the Board of Directors of the SP ("Steering
Committee").




4.2.

The Steering Committee shall be composed of five (5) representatives consistent
with the Board of Directors or that the Board of Directors may separately
designtate from time to time as necessary.  Each Party shall be entitled to
replace its member(s) after informing the other Parties in writing.  Each Party
will appoint by written notice to the other Party the said representatives.  The
members shall be nominated by the Parties prior to the first Steering Committee
Meeting.




4.3.

All management decisions relating to the SP shall be taken unanimously by the
Steering Committee.




4.4.

As a general rule, the Steering Committee shall meet (in person and/or via phone
or video conference) at least annually, unless agreed otherwise.  Any Party who
wishes to summon a Steering Committee meeting, shall give the other members of
the Steering Committee at least five (5) calendar days' notice of meetings and
shall also fix the date, time, place and agenda with the relevant data and
documents to be approved, attached to the agenda.




4.5.

At the meeting of the Steering Committee, other representatives of the Parties
or legal counsels may be present without a voting right, so that information is
more complete and taking resolutions is more constructive, provided their
attendance is communicated in advance.




4.6.

One member appointed by the majority equity holder in SP shall serve as chairman
of the Steering Committee.





3




--------------------------------------------------------------------------------




4.7.

Each member of the Steering Committee shall have one vote.




4.8.

The resolutions of the Steering Committee shall be recorded in minutes and will
be sent (by Email) to all members of the Steering Committee within one week.
 Such minutes shall be deemed to have been approved by the Steering Committee if
no objections are raised within a period of fourteen (14) calendar days after
receipt thereof.




4.9.

In urgent cases, a unanimous decision of the Steering Committee may also be
reached by e-mail or fax initiated by the Chairman and, on the occasion of the
following Steering Committee meeting, such decision shall be ratified and
included in the minutes.




4.10.

The members of the Steering Committee will not receive any remuneration, except
as may otherwise be agreed in writing by the Parties.




5.

REPRESENTATIONS AND WARRANTIES OF EACH PARTY.




Each Party hereby represents, warrants and undertakes that: (i) it has the
requisite power and authority to enter into and carry out the terms of this
Agreement and its performance under this Agreement will not conflict and/or
constitute a breach of with any other obligation it may have to any other Party
and/or cause the breach of or violation of any applicable laws or regulation;
(ii) it shall keep complete, accurate and correct books of account and records
consistent with sound business and accounting principles and practices and any
other documentation related to its SP activities and make such books of
accounts, records and documentation available for inspection by the other
Parties and agrees that it will notify the other Parties immediately if it
becomes aware of any actual or potential claims, suits, actions, allegations or
charges that could affect any Party’s ability to fully perform its duties or to
exercise its rights under the Agreement.  Without derogating from any of the
forgoing, each Party shall keep the other Parties regularly informed of all
developments relating to the SP and its activities under this Agreement and
provide the other Parties with any information relating to its activities
reasonably requested by any other Party.




6.

INDEMNIFICATION.




6.1.

Each Party ("Indemnifying Party") agrees to indemnify, defend and hold harmless
the other Party, and its respective officers, directors, shareholders,
employees, accountants, attorneys, agents, affiliates, subsidiaries, successors
and assigns ("Indemnified Party") from and against any and all third party
claims, damages, liabilities, costs and out of pocket expenses, including
reasonable legal fees and expenses (collectively "Losses"), arising out of : (i)
any breach of any express warranty, representation, covenant or obligation made
by the Indemnifying Party in this Agreement ; and/or (ii) the negligence or
willful misconduct of the Indemnifying Party, except to the extent that such
losses arise from: (i) any breach of any express warranty, representation,
covenant or obligation made by any of the Indemnified Parties in this Agreement;
and/or (ii) the negligence or willful misconduct of any of Indemnified Parties.




6.2.

The foregoing indemnity is conditioned upon (i) prompt written notice by the
Indemnified Party to the Indemnifying Party of any claim, action or demand for
which indemnity is claimed, provided that the failure to provide such notice
shall not relieve the Indemnifying Party form its indemnification obligations,
except if the Indemnifying Party was prejudiced by such failure; (ii) the
opportunity to take control over the defense and settlement thereof by the
Indemnifying Party; (iii) the Indemnified Party's right to be represented by
separate counsel at its own expense, provided that if the Indemnifying Party
fails to assume the defense or settle of any claim giving rise to the
indemnification obligation within a relabeled period, the Indemnified Party
shall have the right to defend the claim using counsel of its choice at the
expense of the Indemnifying Party and (iii) such reasonable cooperation by the
indemnified party in the defense as the indemnifying party may request.





4




--------------------------------------------------------------------------------

No Party shall, without the prior written consent of the other Parties, settle,
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, such consent not to be unreasonably withheld or delayed.
 The indemnification provided for under this Section 6 shall remain subject to
the limitation of liability described in Section 7 below.




7.

LIMITATIONS OF LIABILITY; AND DISCLAIMERS.




7.1.

EXCEPT FOR ANY LABILITY WITH RESPECT TO HUMAN INJURY AND/OR DEATH, UNDER NO
CIRCUMSTANCES SHALL ANY PARTY BE LIABLE TO ANOTHER PARTY FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), ARISING FROM PERFORMANCE UNDER
OR FAILURE OF PERFORMANCE OF ANY PROVISION OF THIS AGREEMENT (INCLUDING SUCH
DAMAGES INCURRED BY THIRD PARTIES), SUCH AS, BUT NOT LIMITED TO, LOSS OF REVENUE
OR ANTICIPATED PROFITS OR LOST BUSINESS.  THIS SECTION 7 SETS FORTH LIMITATIONS
ON LIABILITY FOR DAMAGES AND SHALL BE INAPPLICABLE TO ANY CONTRACTUAL OBLIGATION
TO INDEMNIFY THAT MAY BE SET FORTH IN THIS AGREEMENT.  SOME JURISDICTIONS DO NOT
PERMIT THE DISCLAIMER OF CERTAIN CATEGORIES OF DAMAGES, SO SOME OF THE FOREGOING
MAY BE INAPPLICABLE DEPENDING ON THE JURISDICTION.




7.2.

WITHOUT DEROGATING FROM THE FORGOING, UNDER NO CIRCUMSTANCE WILL THE LIABILITY
OF ANY PARTY TO ANOTHER PARTY, WHETHER FOR BREACH OF CONTRACT, IN TORT
(INCLUDING BUT NOT LIMITED TO NEGLIGENCE) OR OTHERWISE SHALL EXCEED IN AGGREGATE
AN AMOUNT OF $50,000 (FIFTY THOUSAND US DOLLARS).




8.

TERM & TERMINATION




8.1.

This Agreement shall enter into effect on the Effective Date and shall remain in
effect thereafter until terminated pursuant to this Section 8 below.




8.2.

This Agreement may be terminated as follows:




8.2.1.

by written agreement by all the Parties;




8.2.2.

by any Party upon written notice to the other Parties (with immediate effect),
in the event of insolvency, bankruptcy, or voluntary dissolution of any Party
hereto during the term hereof or in the event of a Party's assignment of its
assets for the benefit of creditors, and the Parties hereto shall have the
rights as provided by applicable law;




8.2.3.

by any Party upon written notice to the other Parties (with immediate effect),
in the event of a force majeure event, including, but not limited to, delay or
failure in performance of this Agreement by any other Party due to acts of God,
acts of governments, wars, riots, strikes, accidents in transportation, or other
causes beyond the reasonable control of any other Party that continues for
longer than ninety (90) days; or




8.2.4.

by any Party upon written notice to the other Parties (with immediate effect),
in the event that any other Party has committed a material breach of any of the
terms and conditions of this Agreement or has materially defaulted in the
performance of any of its obligations under this Agreement, (provided that the
non-breaching/non-defaulting Party has first given the other Parties written
notice of the grounds supporting the material breach or default and any
breaching/defaulting Party has not cured the material breach or default within
thirty (30) days of receipt of such notice) without derogating from non-other
legal and equitable remedies available to the breaching or non-defaulting
Parties as provided by law, equity and/or this Agreement.





5




--------------------------------------------------------------------------------




8.3.

Sections 6, 7, 8.3, 9, 10 and 11 hereof shall survive the expiration or
termination of this Agreement for any reason and shall remain in full force and
effect thereafter.




8.4.

Termination of this Agreement shall not relieve any Party of any liability which
accrued hereunder prior to the effective date of such termination, nor preclude
any Party from pursuing all rights and remedies it may have hereunder or at law
or in equity with respect to any breach of this Agreement, nor prejudice any
Party’s right to obtain performance of any obligation.  The remedies provided
under this Agreement are cumulative, and are not exclusive of other remedies
available to any Party in law or equity.




9.

CONFIDENTIALITY; NON-CIRCUMVENTION; OWNERSHIP




9.1.

Under this Agreement, the Parties may disclose or reveal to eachother and/or any
other entity mentioned in this Agreement, and/or their respective affiliates,
its confidential or proprietary information (“Confidential Information”).  Any
such Confidential Information shall include, but not be limited to, development
and manufacturing plans, know-how, financial reports, intellectual property or
other non-public information proprietary to the SP, or that is proprietary to
each of the Parties individually.  Each Party shall hold Confidential
Information in strict confidence and secrecy and will not use or disclose,
transfer and/or publish such Confidential Information in any manner or for any
purposes not expressly contemplated by this Agreement.  Each Party shall not
disclose any Confidential Information except to its employees who are have a
need to know such Confidential Information for the purposes of this Agreement
and who are subject to written agreements containing non-disclosure and non-use
obligations no less restrictive than those set forth herein.  Notwithstanding
the foregoing, Confidential Information shall not include information that (i)
has become public knowledge through legal means without fault by the other
Parties, (ii) is already public knowledge prior to the disclosure of the
Confidential Information by the other Parties (iii) is known to the other
Parties prior to disclosure of the same pursuant to this Agreement, or (iv) is
independently developed by the other Parties without reference to or use of the
Confidential Information.




9.2.

Upon any Party’s request, all or any requested portion of its Confidential
Information (including, but not limited to, tangible and electronic copies,
notes, summaries or extracts of any information) will be promptly returned to
the respective Party or destroyed, and the returning Party will provide the
respective Party with written certification stating that such Confidential
Information has been returned or destroyed.




9.3.

Each of the parties will, and will cause its affiliates and representatives to,
maintain in strict confidentiality this document and any transactions
contemplated hereunder, the terms set forth herein and any discussions among the
Parties in such respect except for any mention in any applications to official
authorities for regulatory approval, or in the fulfillment of any duty owed to
any competent authority (including a duty to make regulatory filings and/or
reports and/or reporting under the requirements of any securities exchange).
 Each of the Parties will only use received Confidential Information for its own
information and as needed in related SP activities and business decisions and
will not use or allow any use by others to compete with SP in any form, manner
or commercial circumvention using such Confidential Information.




9.4.

The Parties shall consult and coordinate with each other respecting the timing
and content of any publicity, press or news releases or other public
announcements regarding this Agreement and the transactions contemplated hereby
and no Party shall use the name of the other for marketing, advertising or
promotional purposes without the prior written consent of the other Parties, all
except for any mention in any applications to official authorities for
regulatory approval, or in the fulfillment of any duty owed to any competent
authority (including a duty to make regulatory filings and/or reports and/or
reporting under the requirements of any securities exchange) or, in the case of
GroGenesis, in the presentation of activities to its potential investors
business partners and/or collaborators.





6




--------------------------------------------------------------------------------




9.5.

Without derogating from any of the forgoing, ESSI and EWSI specifically
acknowledge and agree that GroGenesis, Inc. is a publicly traded company and
that in the course of disclosure, ESSI and EWSI may receive certain material
non-public information (financial, commercial or other).  ESSI and EWSI are
aware that the United States securities laws impose restrictions on trading in
securities when in possession of such information.  ESSI and EWSI further
acknowledge and agree that using such information and utilizing it to its
benefit may cause all Parties to be in violation of the applicable securities
laws.  ESSI and EWSI undertake and agree that it and/or anyone on its behalf,
shall not, directly or indirectly utilize such information in a way which may be
considered ‘insider trading’ or in any way which may be considered prohibited,
restricted misappropriate or otherwise in violation of the securities laws
applicable to.  ESSI and EWSI also understand that, notwithstanding this Section
9, GroGenesis has disclosure obiligations under the Securities Acts.




10.

LEGAL FEES; GOVERNING LAW; DISPUTE RESOLUTION




10.1.

Each of the Parties will pay its own legal and other costs of finalizing this
Agreement.




10.2.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, without regard to the conflict of laws
rules thereof.  Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by arbitration administered by
the American Arbitration Association under its Commercial Arbitration Rules.
 The number of arbitrators shall be one and the place of arbitration shall be
Nevada, where Nevada law shall apply.  Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.




10.3.

Notwithstanding the foregoing, each Party shall be entitled to pursue an
injunction or other equitable relief against another Party or its agents in any
jurisdiction in order to enforce the provisions hereof in respect of
confidentiality and intellectual property.




11.

MISCELLANEOUS




11.1.

This Agreement shall not be assigned by any Party to any third party without the
written consent of the other Parties which consent shall not be unreasonably
withheld; except that any Party may assign this Agreement, without such consent
upon written notice to the other Parties, to: (i) an Affiliate of such Party, or
(ii) an entity that acquires all or substantially all of its business or assets
to which this Agreement pertains, whether by merger, reorganization,
acquisition, sale or otherwise.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.




11.2.

This Agreement (including the exhibits hereto) sets forth the entire agreement
and understanding among the Parties relative to the subject matter contained
herein and supersedes all other agreements, oral and written, heretofore made
between the Parties.  Only a writing signed by the Parties may amend this
Agreement or any exhibits.  Such Amendment shall become binding as of the date
indicated in the amendment or the date last signed by the authorized
representatives of the Parties, if not otherwise provided for.  If any one or
more of the terms of this Agreement shall for any reason be held to be invalid
or unenforceable, such term shall be construed in a manner to enable it to be
enforced to the extent compatible with applicable law.  Any determination of the
invalidity or unenforceability of any provision of the Agreement shall not
affect the remaining provisions hereof unless the business purpose of this
Agreement is substantially frustrated thereby.











7




--------------------------------------------------------------------------------




11.3.

Except as otherwise provided in this Agreement, all notices permitted or
required by this Agreement shall be in writing and shall be deemed to have been
duly served (i) upon personal delivery (ii) upon facsimile or electronic e-mail
transmission (receipt of which has been confirmed by the recipient) or (iii)
seven (7) business days after deposit, postage prepaid, return receipt
requested, if sent by reputed  overnight international currier service and
addressed to the address of the Parties as set forth below or in accordance with
such other address information as the Party to receive notice may provide in
writing to the other Party in accordance with the above notice provisions.  Any
notice given by any other method will be deemed to have been duly served upon
receipt thereof:




If to GroGenesis, Inc. at:




101 S. Reid Street, Suite 307

Sioux Falls, SD  57103

Attn:  Richard Kamolvathin, Chief Executive Officer

Email:  rdk@grogenesis.com




If to Eco Squared Solutions, Inc. at:




3311 La Costa Avenue

Carlsbad, CA  92009

Attn:  Robert Baron, President & CFO

Email:  alcor1@pacbell.net




If to Eco Water Solutions, Inc. at:




6607 S. Baymont Street

Spokane, WA  99224

Attn:  Greg Ruff, President

Email:  gregpaulruff@aol.com




11.4.

Each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in
drafting this Agreement.  In interpreting and applying the terms and provisions
of this Agreement, the Parties agree that no presumption shall exist or be
implied against the Party which drafted such terms and provisions.




11.5.

No waiver by any Party, whether express or implied, of its rights under any
provision of this Agreement shall constitute a waiver of such Party’s rights
under such provisions at any other time or a waiver of such Party’s rights under
any other provision of this Agreement.  The failure or delay of a party to claim
the performance of an obligation of another party shall not be deemed a waiver
of the performance of such obligation or of any future obligations of a similar
nature.




11.6.

It is hereby agreed and declared between the Parties that they shall act in all
respects relating to this Agreement as independent contractors and there neither
is, nor shall there be any employer-employee or principal-agent relationship
between the Parties.  Each Party will be responsible for payment of all salaries
and taxes and social welfare benefits and any other payments of any kind in
respect of its own employees and officers, regardless of the location of the
performance of their duties, or the source of the directions for the performance
thereof.




11.7.

This Agreement may be executed in any number of counterparts (including
counterparts transmitted by facsimile and by electronic mail), each of which
shall be deemed an original, but all of which taken together shall be deemed to
constitute one and the same instrument.




[signature page immediately follows]








8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.




GroGenesis, Inc.

 

Eco Water Solutions, Inc.

 

 

 

 

 

 

/s/ Richard D. Kamolvathin

 

/s/ Greg Ruff

Signature

 

Signature

 

 

 

Richard D. Kamolvathin

 

Greg Ruff

Name (Print)

 

Name (Print)

 

 

 

Chief Executive Officer and Director

 

President & Director

Title

 

Title

 

 

 

 

 

 

Eco Squared Solutions, Inc.

 

 

 

 

 

 

 

 

/s/ Robert Baron

 

 

Signature

 

 

 

 

 

Robert Baron

 

 

Name (Print)

 

 

 

 

 

President, CFO & Director

 

 

Title

 

 







































































9




--------------------------------------------------------------------------------




EXHIBIT A









































































































































10


